DETAILED ACTION
This is a first action on the merits, in response to the claims received 8/9/2021. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS)(s) filed have been considered by the examiner. An initialed copy is attached herewith.
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 8/9/2021 is acknowledged.  Election/Restriction is withdrawn
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,5,14,15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furui et al, (Furui), (USNO.2014/0151079).
 	As for claim 1, Furui discloses and shows in Figs. 1,5 a charging detection circuit comprising: a first touch point; a second touch point; a switching circuit; a charging circuit (within charge controller); a detecting circuit (within charge/discharge information detector); and a first communication circuit (ref’s communicator), wherein the switching circuit is connected to the first touch point, and the switching circuit (within controller) is configured to switch a supply voltage of the (within charger) is connected to the detecting circuit via the second touch point; the first communication circuit (ref’s communicator) is connected to the first touch point and/or the second touch point; and when the supply voltage of the first touch point is the system voltage, and the first touch point and the second touch point are both in contact with a first device, the detecting circuit triggers the first communication circuit to acquire a state of charge of the first device via the first touch point and/or the second touch point (par.[0217-0227,0259]).
 	As for claim 2, Furui discloses and shows in Figs. 1,5 when the state of charge is in an under-voltage state, the control signal controls the switching circuit to connect the first touch point to the charging voltage such that the charging circuit charges the first device; or when the state of charge is in a full-charge state, the control signal controls the switching circuit to connect the first touch point to the system voltage, and controls the charging circuit to be an open circuit (par.[0217-0227,0259]).
 	As for claim 4, Furui discloses and shows in Figs. 1,5 a first circuit and a second circuit, wherein when the detecting circuit triggers the first communication circuit to acquire the state of charge of the first device, the first circuit generates an uplink modulation signal according to an uplink signal and a carrier signal received, and transmits the uplink modulation signal to the first device via the first touch point or the second touch point, and then the second circuit receives a downlink modulation signal transmitted (via ref’s communicator) by the first device via the first touch point or the second touch point; and wherein the uplink signal is used to request the first device to transmit the downlink modulation signal to the second circuit, and the downlink (par.[0217-0227,0259]).
 	As for claim 5, Furui discloses and shows in Figs. 1,5  first circuit is connected to the first touch point, and the second circuit is connected to the first touch point or the second touch point; when the detecting circuit triggers the first communication circuit to acquire the state of charge of the first device, the first circuit transmits the uplink modulation signal via the first touch point, and the second circuit receives the downlink modulation signal via the first touch point when the second circuit is connected to the first touch point, or the second circuit receives the downlink modulation signal via the second touch point when the second circuit is connected to the second touch point (par.[0217-0227,0259]).
 	As for claim 14, Furui discloses and shows in Figs. 1,5 a charging case, comprising: the charging detection circuit according to claim 1.
As for claim 15, Furui discloses and shows in Figs. 1,5 a third touch point; a fourth touch point; and a second communication circuit, wherein the second communication circuit is connected to the third touch point and/or the fourth touch point; and  when the third touch point and the fourth touch point are both in contact with a charging detection circuit (within charger), and the second communication circuit (ref’s communicator) receives an uplink modulation signal transmitted by the charging detection circuit via the third touch point or the fourth touch point, the second communication circuit transmits a downlink modulation signal to the charging detection circuit via the third touch point or the fourth touch point (via providing information of the battery capacity), wherein an uplink signal generated after demodulating the uplink (par.[0217-0227,0259]).
  	As for claim 16, Furui discloses and shows in Figs. 1,5 the second communication circuit comprises: a third circuit and a fourth circuit, wherein the third circuit and the fourth circuit are both connected to the third touch point; and when the third circuit receives the uplink modulation signal transmitted by the charging detection circuit, the fourth circuit transmits the downlink modulation signal to the charging detection circuit (par.[0217-0227,0259]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3,10,11,13,19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over .
As for claims 3, Furui discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a first inductor and a first capacitor, wherein one end of the first inductor is connected to the switching circuit and connected to the ground via the first capacitor, and the other end of the first inductor is connected to the first touch point.
Noda discloses and shows in Fig. 2 a first inductor and a first capacitor, wherein one end of the first inductor is connected to the switching circuit and connected to the ground via the first capacitor, and the other end of the first inductor is connected to the first touch point (par.[0037])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Furui by using a first inductor and a first capacitor, wherein one end of the first inductor is connected to the switching circuit and connected to the ground via the first capacitor, and the other end of (par.[0033]), as taught by Noda.
 	As for claims 10, Furui in combination with Noda discloses switching circuit comprises: a second MOS transistor, a third MOS transistor and a fourth MOS transistor, wherein the second MOS transistor receives the charging voltage and is connected to the first touch point, and the second MOS transistor is connected to the ground via the fourth MOS transistor; the third MOS transistor receives the system voltage and is connected to the first touch point; and  the control signal controls the third MOS transistor to be turned on or off, and controls the second MOS transistor to be turned off or on by controlling the fourth MOS transistor so as to make the supply voltage of the first touch point switch between the system voltage and the charging voltage (obvious via controller)
 	As for claims 11, Furui in combination with Noda discloses switching circuit further comprises: a first resistor and a second resistor, wherein a source of the second MOS transistor receives the charging voltage, the source of the second MOS transistor is connected to a gate of the second MOS transistor via the first resistor, the gate of the second MOS transistor is connected to the ground via the fourth MOS transistor, a drain of the second MOS transistor is connected to the first touch point, and a gate of the fourth MOS transistor receives the control signal; and a source of the third MOS transistor receives the system voltage, a drain of the third MOS transistor is connected to the first touch point via the second resistor, and a gate of the third MOS transistor receives the control signal  (obvious via controller)
 	As for claims 19, Furui in combination with Noda discloses the second communication circuit comprises: a second inductor; and a fourth capacitor, wherein the third touch point is connected to one end of the fourth capacitor via the second inductor, and the one end of the fourth capacitor is further configured to receive a charging voltage, and the other end of the fourth capacitor is connected to the ground
As for claims 13 and 20, Furui discloses the claimed invention except for a device is a wireless earphone. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a device as a wireless earphone since it was known in the art that would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application
  Allowable Subject Matter
Claims 6-9,12,17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 6: the first circuit comprises: a first mixer, a first low pass filter and a second capacitor, wherein the first mixer is connected to the second capacitor via the first low pass filter; and when the detecting circuit triggers the first communication circuit to acquire the state of charge of the first device, the first mixer receives the uplink signal and the carrier signal, and generates the uplink modulation signal according to the uplink signal and the carrier signal, and the uplink modulation signal is transmitted to the 

 Claim 12: detecting circuit comprises: a third resistor, a triode transistor and a fourth resistor, wherein the second touch point is connected to a gate of the triode transistor via the third resistor; one end of the fourth resistor receives the system voltage, and the other end of the fourth resistor is connected to the ground via the triode transistor; and 
when the supply voltage of the first touch point is the system voltage, and the first touch point and the second touch point are both in contact with the first device, the triode transistor is turned on and triggers the first communication circuit to acquire the state of charge of the first device via the first touch point and/or the second touch point

 Claim 17: the third circuit comprises: a third capacitor, a third low pass filter and a third detector, wherein the third capacitor is connected to the third detector via the third low pass filter; and the third detector detects the uplink modulation signal transmitted by the charging detection circuit through the third capacitor and the third high pass filter sequentially , in combination with the remaining limitations of independent claims

Claim 18: the fourth circuit comprises: a second mixer; a second high pass filter; and the third capacitor, wherein the second mixer is connected to the third capacitor via the second high pass filter; and the second mixer receives a downlink signal and a carrier signal, and generates the downlink modulation signal according to the downlink signal and the carrier signal, and the downlink modulation signal is transmitted to the charging 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859